PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Son et al.
Application No. 15/901,093
Filed: 21 Feb 2018
For: NONVOLATILE SEMICONDUCTOR DEVICES INCLUDING NON-CIRCULAR SHAPED CHANNEL PATTERNS AND METHODS OF MANUFACTURING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(e), filed September 11, 2020, requesting that the Office accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed application set forth in the concurrently filed Application Data Sheet (“ADS”).

The petition under 37 CFR 1.78(e) is dismissed.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


This petition does not meet requirement (3) above. 

With respect to (3) above: Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. It is apparent from a review of the application papers that applicant intended to claim benefit of the prior-filed nonprovisional application when the instant application was filed on February 21, 2018. However, applicant has not explained why no attempt to correct the benefit information was made until September 11, 2020. When did applicant discover the error in the benefit information? When was the delayed benefit petition filed relative to that date?

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The issue fee was paid on October 14, 2020. 37 CFR 1.312 does not permit the filing of an amendment after the date the issue fee has been paid. 

If reconsideration of this decision is filed prior to issuance, a petition to withdraw from issue, a RCE, and a renewed petition under 37 CFR 1.78(e), including sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional, are required. 
  
If reconsideration of this decision is filed after issuance, a certificate of correction with $150 fee and a renewed petition under 37 CFR 1.78(e), including sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional, are required.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web  

Telephone inquiries may be directed to the undersigned at (571) 272-3230.

 

/SHIRENE W BRANTLEY/Attorney Advisor, OPET